DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting devices” in claims 1, 4 and 14 and “guiding elements” in claim 7 and “control devices” in claim 9. The Examiner suggests using terms like “connectors,” “guides” and “controllers” to overcome the 112(f) interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 8, and 10 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,418,277 (hereinafter Okubo) in view of US Patent Application Publication 2017/0030065 (hereinafter Bucher).
Regarding claims 1 and 8, Okubo shows an accessory assembly (10) for a toilet bowl (1), the accessory assembly comprising a frame (2a) adapted to be attached to an equipment seat (rear open portion) of a toilet bowl body (2), a service equipment (32) comprising an equipment housing (32) and at least one service device (24, 30, 8) carried by the equipment housing and adapted to provide an auxiliary function for use of the toilet bowl (the function being breaking a vacuum and providing water to a bidet), the equipment housing being adapted to be removably coupled to the frame (col. 9, ln. 54 – 56), and comprising an upper part (note annotated fig. below) and a lower part (note annotated fig. below) extending from the upper 

    PNG
    media_image1.png
    616
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    320
    media_image2.png
    Greyscale

Regarding claim 2, Okubo shows the service equipment (32) further comprises at least one hydraulic connector (28) adapted to be connected to an external water supply network to form at least one hydraulic communication between the service equipment and the external water supply network (col. 5, ln. 40 – 42; col. 6, ln. 39 – 41).
Regarding claim 3, the frame further comprises a housing part (2b) extending from the flat part and adapted to enclose the lower part of the equipment housing (note annotated figs. above).
Regarding claim 6, the flat part of the frame comprises a central bridge extending between opposite sides of the flat part, the central bridge providing a rest for the upper part of the equipment housing (note annotated fig. below).

    PNG
    media_image3.png
    432
    624
    media_image3.png
    Greyscale

Regarding claim 10, Okubo shows the service equipment (8) is bidet equipment.
Regarding claim 11, Okubo shows the bidet equipment includes a water dispensing nozzle (8), and the service device includes a valve (28) hydraulically connected to the water dispensing nozzle and adapted to be connected to an external water supply network.
Regarding claim 12, the upper plate carries a seat (4) for a sanitary bowl hinged to the upper plate (fig. 1).
Regarding claim 13, the accessory assembly (10) is configured to be mounted on the toilet bowl body (2) independently of a seat (4) for a toilet bowl (12).
Regarding claim 14, Okubo shows a toilet bowl (1) comprising a toilet bowl body (20) delimiting an inner receptacle (12) and having an upper surface comprising a seat part (4) surrounding the inner receptacle, and a seat attaching part (generally at 8; see fig. 1) flush with the seat part, an equipment seat (bidet is seated in seat part generally at 8) being formed in the seat part, and an accessory assembly (10) comprising a frame (2a) adapted to be attached to an equipment seat (rear open portion) of a toilet bowl body (2), a service equipment (32) comprising an equipment housing (32) and at least one service device (24, 30, 8) carried by the equipment housing and adapted to provide an auxiliary function for use of the toilet bowl (the function being breaking a vacuum and providing water to a bidet), the equipment housing being adapted to be removably coupled to the frame (col. 9, ln. 54 – 56), and comprising an upper part (note annotated fig. below) and a lower part (note annotated fig. above) extending from the upper part, and an upper plate (note annotated fig. above), the upper plate being adapted to be removably coupled to the frame or to the upper part of the equipment housing to form an ensemble in which the frame and the upper plate enclose at least the upper part of the equipment housing (“flange portion” col. 9, ln. 55; note annotated fig. above), wherein the frame comprises a flat part (note annotated fig. above) adapted to be arranged around an edge of the equipment seat (note annotated fig. above), the flat part having at least one aperture adapted to be penetrated by the lower part of the equipment housing (note annotated fig. .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo and Bucher as applied to claim 1 above, and further in view of US Patent Application Publication 2011/0197347 (hereinafter Butter-Jentsch).
Regarding claim 7, the combination of Okubo and Bucher shows all in the instant invention as claimed as set forth above but fails to show the equipment housing and frame comprise respective guiding elements; i.e. a rib and aperture, for guiding insertion of the service equipment into the frame. Attention is turned to Butter-Jentsch which shows using guiding elements in the form of a rib (15) and aperture (9) for coupling equipment housing (10) to a frame (2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include guiding elements on the equipment housing .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo and Bucher as applied to claim 1 above, and further in view of US Patent 6,675,399 (hereinafter Tomita).
Regarding claim 9, the combination of Okubo and Bucher shows all in the instant invention as claimed as set forth above but fails to show control devices as described in the specification as being arranged on the upper plate, the control devices being adapted to be operated by a user for controlling the service equipment. Attention is turned to Tomita which shows a control device (29) arranged on an upper plate (27a) operable by a user for controlling service equipment (23, 24). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include control devices on the upper plate being adapted to be operated by a user for controlling the service equipment to allow a user easy access to manually control the service equipment as is well-known in the art and evidenced by the teachings of Tomita mentioned above.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 is similarly objected to since it depends from claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,136,775 shows a teaching of the state of the art as it pertains to a toilet bowl body having a rearward chamber (24) for receiving service equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754